Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in an interview with Ebenesar D. Thomas on 12/21/2021.

The application has been amended as follows: 
In claim 1, line 8, “position of the second vehicle” has been changed to “position of the second front vehicle”
In claim 1, line 13, “determining a path of the first vehicle” has been changed to “determining the path of the first vehicle”
In claim 3, line 8, “a transmission speed of the first RF signal” has been changed to “the transmission speed of the first RF signal”
In claim 15, line 2, “a method according to claim 1” has been changed to “the method according to claim 1”
In claim 16, line 8, “position of the second vehicle” has been changed to “position of the second front vehicle”
In claim 18, line 7, “a transmission speed of the first RF signal” has been changed to “the transmission speed of the first RF signal”
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 11/30/2021, with respect to claims 1 and 16 have been fully considered and are persuasive. The rejections of 9/01/2021 have been withdrawn.
Response to Amendment
Regarding the objections to the claims, applicant has amended the claims to overcome the previously set forth objections. The objections in the previous Office Action have been withdrawn.
Regarding the rejections under 35 USC §112, applicant has amended the claims to overcome the rejections. The rejections under 35 USC §112 have been withdrawn.
Regarding the rejections under 35 USC §103, applicant has amended the claims to overcome the rejections. The rejections under 35 USC §103 have been withdrawn.
Allowable Subject Matter
Claims 1, 3, 5-7, 9-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendments made to claims 1 and 16 overcome the prior rejection of record and applicant’s arguments have been fully considered and are persuasive.

Plishner (U.S. Patent Application Publication No. 2007/0233337 A1) teaches receiving RF signals using two antennae to determine the position of the leading vehicle in order to allow a trailing vehicle to be guided by the leading vehicle (see at least [0018] and [0031]). However, Plishner does not teach the antennae receiving the same RF signal and “determining the first front vehicle as a target vehicle if the first position is closer to the first vehicle than the second position.”
Ito (WO 2010137135 A1; previously made of record in Final Rejection sent on 9/01/2021) teaches selecting the vehicle having the closest physical distance to own vehicle as the leading vehicle (see at least page 12 lines 472-478) but does not disclose the determination being made using RF signals. Thus, applicant’s argument on page 10, paragraph 3 is persuasive.
	Therefore, the combination of Plishner and Ito fail to disclose the application’s invention as a whole. Additionally, the previously cited art (Hashimoto, Rekow, and McQuillen), in combination and as a whole, fail to teach the limitations stated above. 
	Claims 3, 5-7, 9-15, and 18-20 are allowable because they are dependent on claims 1 and 16 and further define and limit the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662